                                          April 22, 2019



VIA ECF

Honorable Joseph F. Bianco
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re:     S.W., et al v. Garden City Union Free School District, et. al
                       Docket No.: 18 CV 1890 (JFB)(ARL)
                       Our File No.: 5001.422

Dear Judge Bianco:

        We represent the defendants, Board of Education of the Garden City Union Free School
District, Garden City Union Free School District, and Peter Osroff (hereinafter collectively
referred to as “the District”), in the captioned matter. We are writing in response to the Order to
Show Cause filed by the plaintiffs (who are now proceeding pro se), dated April 5, 2019. During
the conference call with the Court on April 8, 2019, the Court directed us to respond to the Order
to Show Cause by April 22, 2019.

Procedural Posture and Plaintiffs’ Application

        In a ruling from the bench on March 13, 2019, the Court granted the District’s motion to
dismiss the plaintiff’s Amended Complaint. The plaintiffs were granted leave to file a Second
Amended Complaint and directed to advise the Court by March 29, 2019 if they intended to file
a Second Amended Complaint. To date, however, no further amended complaint has been filed,
nor have the plaintiffs complied with the Court’s directive to advise if they will file another
complaint Thus, at this juncture, there is no operative pleading, nor is there any indication that
the plaintiffs intend to proceed with the filing of another amended complaint. Instead, on April
5, 2019, the plaintiffs filed the instant Order to Show cause seeking an Order from the Court
directing the District to hold a hearing pursuant to the Family Educational Rights and Privacy
Act (“FERPA”), 20 U.S.C. § 1232g; 34 CFR Part 99.

       In the Order to Show Cause, the plaintiffs aver that a FERPA hearing regarding the
“veracity of statements and allegations included in NW’s school file” is necessary (Order to
Show Cause, p. 1.) Furthermore, the plaintiffs contend that the statements and allegations in
N.W.’s school file are “at the core of this litigation.” (Order to Show Cause, p. 1.) The plaintiffs
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 2 of 7

further contend that a FERPA hearing “could result in a fairer outcome, would save judicial time
and resources” and would save legal fees related to this case. (Order to Show Cause, p. 1.)

        As discussed below, the plaintiffs’ request for a FERPA hearing has already been
addressed by the District on multiple occasions. In any event, also discussed below, it appears
that the plaintiff may be laboring under a misapprehension about what documents and materials
are actually contained in the cumulative file (“the permanent file”) maintained by the District and
what records are provided to employers or academic institutions when student records are
requested. In this regard, we also propose a potential resolution regarding the student records that
may resolve the issues that the plaintiffs have described to be “at the core of this litigation.”1

Challenges to Student Records and District Policies

        FERPA, 20 U.S.C. § 1232g(a)(2), states that a student shall be “provided an opportunity
for a hearing” by his school:

        to challenge the content of such student's education records, in order to insure that the
        records are not inaccurate, misleading, or otherwise in violation of the privacy rights of
        students, and to provide an opportunity for the correction or deletion of any such
        inaccurate, misleading or otherwise inappropriate data contained therein.

       Furthermore, 34 C.F.R. § 99.21(a), which is part of FERPA’s implementing regulations,
provides that:

        An educational agency or institution shall give a parent or eligible student, on request, an
        opportunity for a hearing to challenge the content of the student's education records on
        the grounds that the information contained in the education records is inaccurate,
        misleading, or in violation of the privacy rights of the student.

       In conformance with FERPA and the implementing regulations, the District’s Board of
Education has adopted Policy No. 5500, entitled “Student Records,” which states that:

        The Board of Education recognizes its legal responsibility to maintain the confidentiality
        of student records. As part of this responsibility, the Board will ensure that eligible
        students and parents/guardians have the right to inspect and review education records, the
        right to seek to amend education records and the right to have some control over the
        disclosure of information from the education record. The procedures for ensuring these
        rights shall be consistent with state and federal law, including the Family Educational
        Rights and Privacy Act of 1974 (FERPA) and its implementing regulations.


1
        We note that it is well settled that FERPA does not provide a private right of action. Gonzaga Univ. v.
Doe, 536 U.S. 273, 122 S. Ct. 2268, 153 L. Ed. 2d 309 (2002); Magnoni v. Plainedge Union Free Sch. Dist., 2018
WL 4017585, at *6 (E.D.N.Y. Aug. 22, 2018).
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 3 of 7

Exhibit “A,” Board Policy No. 5500, Student Records.

        In addition, the District has adopted Regulation 5500-R, entitled “Student Records
Regulation,” which provides the procedure to request a hearing to challenge student records.
Exhibit “B,” Regulation 5500-R, “Student Records Regulation.” In pertinent part,
Regulation 5500-R(2) allows a parent or student a “hearing to challenge the content of the
student's school records, to insure that the records are not inaccurate, misleading, or otherwise in
violation of the privacy or other rights of the student.”

       If a parent wishes to challenge a student record, Regulation 5500-R(4) provides the
procedure. Pursuant to the Regulation,

       A parent/guardian or an eligible student who wishes to challenge the contents of the
       student's school records shall submit a request, in writing, to the Building Principal
       identifying the record or records which they believe to be inaccurate, misleading or
       otherwise in violation of the privacy or other rights of the student together with a
       statement of the reasons for their challenge to the record.

Exhibit “B,” Regulation 5500-R, “Student Records Regulation.”

Student Records

        A student’s cumulative education record, sometimes referred to as the “cumulative file”
and/or “permanent record” is defined by the New York State Education Department. The State
Education Department’s “ED-1 Records Retention and Disposition Schedule” provides the
minimum length of time that officials of New York State school districts must retain all of the
many different types of records that they keep before they may be disposed of legally. The
District has adopted ED-1 by resolution (Board Policy No. 1120). A copy of the portion of ED-1
that relates to “student records” is attached for the Court’s review. Exhibit “C,” ED-1 portion
relating to student records.

       As the Court will note, the documents that are considered to be the “cumulative
achievement record equivalent” includes records regarding school entry, withdrawal and
graduation, and subjects taken and grades received from examinations. These records are
required to be kept permanently by a school district. Other types of records have retention
periods of six years after the student graduates or would normally have graduated from high
school. Still other records have a one year or three years after the end of a school year retention
requirement, while other types of records are not required to be kept for any period of time.

        As is pertinent here, student disciplinary records are separately identified in the
“Miscellaneous” section of ED-1. Any such disciplinary records that may exist regarding N.W.,
therefore, are not part of the cumulative file and/or permanent record. Major disciplinary actions
records must be kept for a period of three years after the end of the school year, but no less than
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 4 of 7

three years after the student attains the age of 18. Thus, in this case, any disciplinary records
relating to N.W. are not required to be kept by the District after N.W. turns 21 years of age.

N.W.’s Student Records

        The District adheres to ED-1 and keeps separate files for students dependent upon the
category of records. Significantly, the District’s cumulative or “permanent file” for N.W. does
not contain any disciplinary records relating to N.W. and as such, any disciplinary records will
not be permanently kept, and will ultimately destroyed upon N.W. turning 21 years of age.

        Furthermore, the disciplinary records that appear to be at issue in this case were not
transmitted to the High School. N.W. withdrew from the District and never attended the
District’s High School. When N.W. enrolled in a private school, the disciplinary records were
not transmitted to the private school. Following a separate Appeal of a Disability Discrimination
Complaint filed by the plaintiffs with the District in 2016, the Board agreed that:

       the Principal’s suspension records regarding the October 2015 incident will not be
       transmitted to the High School or to any private school; the challenged psychiatric report
       will remain in the file maintained by the Middle School 504 Committee and will not be
       transmitted to the High School or to any private school.

Exhibit “D,” Letter from District Clerk to S.W. and C.W., dated May 19, 2016.

        In September 2016, the plaintiffs requested a FERPA hearing regarding a psychiatric
report that was prepared after the October 2015 incident and which is referenced in the May 19,
2016 letter. The plaintiffs appeared for a FERPA hearing on three separate dates in March, June
and September 2016 relating to the psychiatric report. Following the three-day hearing, the
Hearing Officer found that although the psychiatric report was not misleading or otherwise
inaccurate and did not violate N.W.’s privacy right, it should be removed from N.W.’s records
because it was not relevant in view of the Board’s decision to maintain the report in the middle
school 504 Committee’s records, the limited information contained in the report, and because the
report cannot be shared with the high school or any private school. As a result of that FERPA
Hearing decision, the District expunged and destroyed the report prepared by the psychiatrist.
In addition, the Hearing Officer’s report and the findings letter that was transmitted to the
plaintiffs to advise them of the determination are not contained with N.W.’s educational records.

        Throughout October 2016, the plaintiffs sent numerous email correspondence to District
staff members regarding various records. The plaintiffs continued to contact District staff
members to request meetings. In a letter dated October 11, 2016, Dr. Feirsen denied the
plaintiffs request for a meeting, noting that the plaintiffs’ concerns had been addressed through
the FERPA hearing process. Exhibit “E,” Letter from Dr. Robert Feirsen to S.W. and C.W.,
dated October 11, 2016.
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 5 of 7

        On October 3, 2016, the plaintiffs requested a copy of N.W.’s education records and the
District complied with that request on October 28, 2016. Exhibit “F,” Letter from
Superintendent, Dr. Robert Feirsen to S.W. and C.W., dated November 9, 2016. In
November 2016, the plaintiffs also contacted the Superintendent of Schools, Dr. Robert Feirsen.
Dr. Feirsen responded to all of the plaintiffs’ emails in a letter dated November 9, 2016. Exhibit
“F, Letter from Superintendent, Dr. Robert Feirsen to S.W. and C.W., dated November 9,
2016. In the November 9, 2016 letter, Dr. Feirsen noted that the plaintiffs’ requests related to
District Policy 5500, “Student Records” and Regulation 5500-R, which provide the District’s
procedures for challenging the content of student’s records, as described above. Id. Dr. Feirsen
further advised the plaintiffs in his letter that the policy and regulation provide that the parent
may submit a written request to the building principal identifying the record or records which
they believe to be inaccurate, misleading, or otherwise in violation of the privacy or other rights
of the student together with a statement of the reasons for their challenge to the record. Id. Dr.
Feirsen’s letter went on to explain that the building principal has fourteen school days to provide
a written response to the request, with a finding of whether the principal agrees or disagrees with
the parent’s complaint, and that the parent would be given an opportunity for a hearing. Id.

        Dr. Feirsen found that the plaintiffs had not complied with District Policy 5500 because
they had not submitted a written request to the building principal and that what the plaintiffs
characterized as their first FERPA request was actually a challenge to the details of disciplinary
incidents that occurred during the 2015/2016 school year. Id. Despite the plaintiffs failing to
comply with District policy, Dr. Feirsen nevertheless considered their request in accordance with
District Policy 5500. Id.

        Having considered their request, Dr. Feirsen denied the plaintiffs request to amend the
challenged records because FERPA’s amendment procedures were not applicable to the
plaintiffs’ request. Id. Dr. Feirsen cited to the United States Education Department, Family
Policy Compliance Office Guidance entitled “The Family Educational Rights and Privacy Act
Guidance for Parents, February 2011.” The Guidance explains that parents do not have the right
“to challenge a grade, an individual opinion, or a substantive decision made by a school about a
student.” Id. Furthermore, the Guidance notes that “if FERPA’s amendment procedures are not
applicable to a particular request, the school is not required under FERPA to hold a hearing on
the matter.” Id.

       Dr. Feirsen noted that the plaintiffs were challenging the opinions and substantive
decisions made by middle school personnel during the 2015/2016 school year. Dr. Feirsen
denied the plaintiffs’ requests because FERPA cannot be used to challenge an individual’s
opinion or a substantive decision made by school personnel concerning a student. A second
FERPA hearing, therefore, was not held.

       After Dr. Feirsen’s November 9, 2016 letter, the plaintiffs continued to send email
correspondence to many District staff members. Exhibit “G,” Letter from Superintendent,
Dr. Robert Feirsen to S.W. and C.W., dated November 30, 2016. In those emails, the
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 6 of 7

plaintiffs requested removal of certain documents from N.W.’s education records. Id. Dr.
Feirsen responded by letter on November 30, 2019 and reiterated his findings in the November
9. 2016 letter. Dr Feirsen also noted that if the plaintiffs challenged any other records, they could
submit their requests to him in writing for his review pursuant to District Policy 5500 and
Regulation 5500-R. Id. Dr. Feirsen advised the plaintiffs of the appropriate procedure to
challenge any specific records, yet the plaintiffs have not complied with the procedures.

       Following another similar request by the plaintiffs on April 17, 2017, Dr. Feirsen
responded by referring to his letter of November 16, 2017. Exhibit “H,” Letter from Dr.
Feirsen to S.W. and C.W., dated April 21, 2017.

       On December 6, 2017, the plaintiffs sent email correspondence to the Interim
Superintendent of Schools, Dr. Alan Groveman. Exhibit “I,” Plaintiffs’ email to Dr.
Groveman, dated December 6, 2017. In their email to Dr. Groveman, the plaintiffs again
requested to amend certain records. Id. Dr. Groveman responded by email to C.W. on December
18, 2017. Exhibit “J,” Dr. Groveman email to C.W., dated December 18, 2017. Dr.
Groveman responded by referencing Dr. Feirsen’s prior November 9, 2016 letter and April 21,
2017 letters and denied the request to overturn Dr. Feirsen’s decision.

        On August 23, 2018, the plaintiffs contacted the new Superintendent of Schools, Dr.
Kusum Sinha, by email. Exhibit “K,” Plaintiffs’ email to Dr. Sinha dated August 23, 2018.
Dr. Sinha responded by email to the plaintiffs on September 3, 2018. In Dr. Sinha’s email, she
responded that “upon review of your request, I have determined that your prior requests in this
regard were previously addressed and denied by Dr. Feirsen in his letters to you dated November
[9],2 2016 and April 21, 2017.” Exhibit “L,” Dr. Sinha’s email to plaintiffs dated September
3, 2018. Based on this determination, Dr. Sinha concluded that “Dr. Feirsen’s decision stands.”
Id.

Analysis and Potential Resolution

        As can be seen by the foregoing, each of the plaintiffs’ purported requests for a FERPA
hearing have been addressed by the District. In fact, one FERPA hearing was held and resulted
in the District expunging and destroying a psychiatric report. The plaintiffs may not agree with
the decisions regarding their other purported FERPA requests, but the fact is that as early as
November 2016, the District advised the plaintiffs that they did not comply with Regulation
5500-R. Moreover, on November 9, 2016, Dr. Feirsen considered their requests under Policy
5500 and Regulation 5500-R, concluding that the plaintiffs were challenging an individual’s
opinion or a substantive decision made by school personnel concerning a student, which is not
permitted by FERPA and a hearing, therefore, was not held.



2
       Dr. Sinha’s email mistakenly notes the date of letter as November 6, 2016, instead of November 9, 2016.
Hon. Joseph F. Bianco
Wende v. Garden City UFSD
Docket No.: 18 CV 1890 (JFB)(ARL)
April 22, 2019
Page 7 of 7

         In an effort to draw this matter to a close, we suggest an agreement whereby the District
will agree to keep N.W.’s disciplinary records segregated from all of the District’s other records
relating to N.W. We can suggest to the District’s Board of Education an agreement that provides
that N.W.’s discipline records for the 2015-2016 school year will be maintained in a confidential
file by the Superintendent of Schools in the Superintendent’s Office, and that the discipline
records for the 2015-2016 school year shall not be disclosed, except that the discipline records
for the 2015-2016 school year may be disclosed if required by law, lawful subpoena, court order
or other legally-required disclosure. Upon N.W. turning 21 years of age, in accordance with ED-
1 and the Distirct’s records retention policy, the disciplinary file materials will be destroyed. If
the plaintiffs will agree to such a resolution, we can present this suggestion to the Board of
Education for their consideration and potential approval.

Conclusion

          Based on the above, we respectfully request that the pending Order to Show Cause be
denied.

          Thank you for your consideration of this matter.

                                         Respectfully yours,

                                 SILVERMAN & ASSOCIATES



                                         Lewis R. Silverman

LRS/hj
Attachments – Exhibits “A” – “L”


cc:       Via ECF and Electronic Delivery

          S.W. and C.W.
